UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6076


KABIL ANTON DJENASEVIC,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES FEDERAL
BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION BECKLEY
HEALTH SERVICE DEPARTMENT; DR. HUGHES, DDS; UNITED STATES OF
AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:14-cv-14596)


Submitted:   May 29, 2015                 Decided:   June 16, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kabil Anton Djenasevic, Appellant Pro Se. John Fulton Gianola,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kabil Anton Djenasevic appeals the district court’s order

dismissing his complaint.            The order noted that neither party

had filed objections to the recommendation of the magistrate

judge.      Djenasevic      also    appeals    the    district      court’s       order

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment.     The court concluded that Djenasevic’s objections were

processed by prison authorities one day after the objections

were due and, therefore, were untimely.

     Under the prison mailbox rule, the date an inmate delivers

a legal document to prison officials for mailing to the clerk of

court is considered the date of filing.                    Houston v. Lack, 487

U.S. 266, 276 (1988).         Because the relevant inquiry is the date

Djenasevic    delivered      his    objections       to   prison    officials       for

mailing, not the date on which prison officials processed the

deposited mail, we vacate the district court’s orders and remand

for the district court to determine whether Djenasevic delivered

his objections      to    prison    officials    for      mailing    on    or   before

November     3,   2014.      If     the    district       court    concludes       that

Djenasevic    timely      filed    his    objections,     then     the    court    also

should review de novo the portions of the magistrate judge’s

recommendation to which Djenasevic specifically objected.                            We

express no opinion on the ultimate disposition of Djenasevic’s

claims.

                                           2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                   VACATED AND REMANDED




                                   3